COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:     Richard Alan Haase v. Countrywide Home Loans, Inc., et.al.

Appellate case number:   01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:             400th District Court of Fort Bend County

       It is ordered that the Motion for Panel Rehearing to Order the Trial Court to State
Findings of Fact and Conclusions of Law is denied.


Judge’s signature: /s/ Veronica Rivas Molloy
                      Acting for the Court

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy


Date: June 3, 2021